        Case 1:17-cv-03014-MKV-OTW Document 196 Filed 03/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                             :
MARIAH LOPEZ,
                                                             :
                                       Plaintiff,            :   No. 17-CV-3014 (VEC) (OTW)
                                                             :
                      -against-                              :            ORDER
                                                             :
NEW YORK CITY DEPT. OF HOMELESS                              :
SERVICES, et al.,                                            :
                                                             :
                                       Defendants.           :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ respective March 24, 2020 letters: plaintiff’s

request for a settlement conference (ECF 194) and defendants’ letter motion for additional

six-weeks’ time to respond to the Court regarding settlement (ECF 195). Application in ECF

195 GRANTED IN PART. Counsel are directed to further meet and confer and to file a joint

status letter on April 15, 2020 regarding areas of settlement discovery dispute. Counsel is

further reminded that joint status letter means joint, not “submitted after consultation with

[the other party],” and to consult the Court’s Individual Practices, § II.b, regarding discovery

disputes.

         The Centers for Disease Control and the World Health Organization have advised

people to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this

Court has entered standing orders regarding the same. See, e.g., 20-MC-155. In order to

protect public health while promoting the "just, speedy, and inexpensive determination of

every action and proceeding," Fed. R. Civ. P. 1, it is hereby ordered that parties and counsel

shall conduct work remotely. This includes, but is not limited to, client meetings, work
      Case 1:17-cv-03014-MKV-OTW Document 196 Filed 03/25/20 Page 2 of 2



meetings, and hand deliveries of courtesy copies to the Court (courtesy copies can be sent via

email or mail).


       Nothing in this Order prevents the parties from seeking to further modify the pretrial

schedule in light of the COVID-19 pandemic (or for any other good cause). Before seeking such

relief, the parties must, as always, meet and confer (via remote means) in a good faith effort

to reach agreement on how best to fulfill the goals of Rule 1 while avoiding unnecessary

health risks. If any party or counsel has any private, personal, familial or medical concerns that

they need to share with the Court that would necessitate further orders, they may email

Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other

parties that they will be contacting the Court ex parte.


       The Clerk of the Court is directed to close ECF 195.


       SO ORDERED.



                                                              s/ Ona T. Wang
Dated: March 25, 2020                                                    Ona T. Wang
       New York, New York                                       United States Magistrate Judge
